 Case: 2:21-cv-03928-MHW-EPD Doc #: 3 Filed: 08/02/21 Page: 1 of 6 PAGEID #: 17




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MARK ALLEN MCCONAUGHY,

               Plaintiff,
                                                      Case No. 2:21-cv-3928

       vs.                                            Judge Michael H. Watson

                                                      Magistrate Judge Elizabeth P. Deavers
BELMONT COUNTY, OHIO
BOARD OF COMMISSIONERS,

               Defendant.


         ORDER AND INITIAL SCREEN REPORT AND RECOMMENDATION

       Plaintiff, an Ohio resident who is proceeding without the assistance of counsel, moves

this court for leave to proceed in forma pauperis. (ECF No. 1.) Plaintiff’s request to proceed in

forma pauperis is GRANTED. All judicial officers who render services in this action shall do so

as if the costs had been prepaid. 28 U.S.C. § 1915(a).

       This matter is now before the Court for the initial screen of Plaintiff’s Complaint under

28 U.S.C. § 1915(e)(2) to identify cognizable claims and to recommend dismissal of Plaintiff’s

Complaint, or any portion of it, which is frivolous, malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2). Having performed the initial screen, for the reasons that follow,

it is RECOMMENDED that the Court DISMISS Plaintiff’s action in its entirety.

                                                 I.

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).
    Case: 2:21-cv-03928-MHW-EPD Doc #: 3 Filed: 08/02/21 Page: 2 of 6 PAGEID #: 18




In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e)1 as part of the

statute, which provides in pertinent part:

          (2) Notwithstanding any filing fee, or any portion thereof, that may have been
          paid, the court shall dismiss the case at any time if the court determines that--

                                              *     *       *

                 (B) the action or appeal--

                         (i) is frivolous or malicious;

                         (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

          To properly state a claim upon which relief may be granted, a plaintiff must satisfy the

basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a). See also

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under Rule

8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).


1
    Formerly 28 U.S.C. § 1915(d).



                                                     2
 Case: 2:21-cv-03928-MHW-EPD Doc #: 3 Filed: 08/02/21 Page: 3 of 6 PAGEID #: 19




        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted). Further, the Court

holds pro se complaints “‘to less stringent standards than formal pleadings drafted by lawyers.’”

Garrett v. Belmont Cnty. Sheriff’s Dep’t., No. 08-3978, 2010 WL 1252923, at *2 (6th Cir. April

1, 2010) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). This lenient treatment, however,

has limits; “‘courts should not have to guess at the nature of the claim asserted.’” Frengler v.

Gen. Motors, 482 F. App’x 975, 976–77 (6th Cir. 2012) (quoting Wells v. Brown, 891 F.2d 591,

594 (6th Cir. 1989)).

                                                  II.

        Plaintiff names as Defendant the Belmont County, Ohio Board of Commissioners. (ECF

No. 1-1, at 1.) Plaintiff’s Complaint restated here verbatim alleges, in its entirety, as follows:

        From March of 2020 unto this day and into the future … the Belmont County, Ohio
        Board of Commissioners has refused to return my calls & request for
        communication on about 30 to 40 occasions concerning many different serious
        issues concerning misconduct by state employees, county government, and judicial

                                                   3
 Case: 2:21-cv-03928-MHW-EPD Doc #: 3 Filed: 08/02/21 Page: 4 of 6 PAGEID #: 20




        officials. My last attempt was a e-mail dated 6/21/2021 to Commissioner Dutton
        in which communication has been refused! On the website for this Board of
        Commissioners it states “Belmont County Commissioners are accessible full time
        to assist citizens in their dealings with county government”! This “access” has not
        been extended to me and this is in violation of 42 USC 2000A which states “All
        persons shall be entitled to the full and equal enjoyment of the goods, services,
        facilities, privileges, advantages, and accommendations of any place of public
        accommendation”! In all reality this behavior is a violation of Title 18 USC Section
        242 which is a criminal offense investigated by the F.B.I. I strongly request fair and
        just compensation for the 15 months of my civil rights being violated by this
        Defendant!

(Id. at 3.)

        Plaintiff states that he brings this action pursuant to 42 U.S.C. § 2000A and seeks “to be

awarded $1,000,000 from Defendant for the violation of my public accommendation and equal

rights!” (Id. at 2, 4.)

        The Complaint filed in this case is frivolous and fails to state a claim and, therefore, is

subject to summary dismissal. First, 18 U.S.C. § 242 is a criminal statute and Plaintiff has no

private right of action thereunder. United States v. Oguaju, 76 F. App'x 579, 581 (6th Cir. 2003).

Further, to the extent that Plaintiff states he is bringing suit pursuant to Title II of the Civil

Rights Act of 1964, that statute, codified at 42 U.S.C. § 2000a, provides that “[a]ll persons shall

be entitled to the full and equal enjoyment of the goods, services, facilities, privileges,

advantages and accommodations of any place of public accommodation ... without

discrimination or segregation on the ground of race, color, religion, or national origin.” 42

U.S.C. § 2000a(a). Places of public accommodation covered by the statute include, inter alia,

“any inn, hotel, motel, or other establishment which provides lodging to transient guests.” Id. §

2000a(b)(1). Title II provides only for injunctive relief, not for monetary damages. 42 U.S.C. §

2000a-3(a); Washington v. Riverview Hotel, Inc., No. 3:19-CV-00097, 2021 WL 1165935, at *6

(M.D. Tenn. Mar. 26, 2021) (citing Newman v. Piggie Park Enterprises, Inc., 390 U.S. 400, 402



                                                    4
 Case: 2:21-cv-03928-MHW-EPD Doc #: 3 Filed: 08/02/21 Page: 5 of 6 PAGEID #: 21




(1968) (“When a plaintiff brings an action under [Title II], he cannot recover damages.”)).

Because Plaintiff names as a Defendant an entity not covered by Title II and seeks only damages,

he has not stated a claim for which relief may be granted under Title II, and the Court will not

consider this claim any further. Beyond this, Plaintiff does not identify with any specificity any

additional civil rights that he believes are being violated by the alleged actions of the Belmont

County, Ohio Board of Commissioners in failing to respond to his phone calls or other

communication requests.

       For all of these reasons, it is RECOMMENDED that the Court dismiss all claims against

the Belmont County, Ohio Board of Commissioners.

                                                III.

       For the reasons set forth above, it is RECOMMENDED that the Complaint in its

entirety be DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B). It is FURTHER

RECOMMENDED that the Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the

foregoing reasons an appeal of any Order adopting this Report and Recommendation would not

be taken in good faith and therefore, if Plaintiff moves for leave to appeal in forma pauperis, that

such request be denied. See Callihan v. Schneider, 178 F.3d 800, 803 (6th Cir.1999), overruling

in part Floyd v. United States Postal Serv., 105 F.3d 274, 277 (6th Cir. 1997).

                               PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.



                                                 5
 Case: 2:21-cv-03928-MHW-EPD Doc #: 3 Filed: 08/02/21 Page: 6 of 6 PAGEID #: 22




Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review of by the District Judge

and waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l

Latex Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the

magistrate judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal

the district court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding

that defendant waived appeal of district court’s denial of pretrial motion by failing to timely

object to magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .” (citation

omitted)).

                                                /s/ Elizabeth A. Preston Deavers______
DATED: August 2, 2021                           ELIZABETH A. PRESTON DEAVERS
                                                UNITED STATES MAGISTRATE JUDGE




                                                   6
